SERIE B w 2889031 OS )
y ] : 53381 >

pa l

En - o l z SÁ
DE AE KARDEX: 161932 xr
? de = : [
MINUTA: 7501 a --
0 N > 2 a

A 1 A a
ACUERDO DE SUSTITUCIÓN DE OBLIGACIONES Y PRÓRROGA ph PLAZO DEL SEGUNDO

( PERÍODO DE_LA FASE DE EXPLORACIÓN EN EL CONTRATO DE LICENCÍA PARA LA IN

/
A A y A /
EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE XXVIII

HA E «<< << ««<>TtT< «<q<]>—T—á< << — —K——<2——2—02——2———2—Á

= 1 CS QUE CELÉBRAN DE UNA PARTE:

oligicdalotarios de de

Gotegio de Notarios de Lina E

AX

lepio bere

: PERUPETRO S.A. A U—

7 ES 2 -

a Se
PITKIN PETROLEUM PERU XXVIII S.A.C.

—=/

Ñ CON INTERVENCIÓN DE: o XA

=_——

Mopariós de Lana E

PITKIN PETROLEUM P:L.C. ( a ANC
egrrnoordrorosorrrosrrrrrorirrrrrrrrrrrRRIRAP 3
EN LA CIUDAD DE LIMA, AMOS" VETNIÍDOS DIAS DEL MES DE JULIO DEL, AÑO POE
TRECE, YO: RICARDO FERNANDINI RARREDA, “RÑOGADO NOTARIO DB ESTA CAPITAL; ¿
EXTIENDO LA PRESENTE ESCRITURA, EN LA “QUE (INTARVIENEN, DÉ CONFORMIDAD CÓNy -
Í10 DISPUESTO POR LOS ARTÍCULOS 27 Y/ 54, INCISO H-DÉL DECRETO LEGÍSLATIVO |
049. SE DEJA CONSTANCIA DE HABER DADO CUMPLIMIENTÓ A LO DISPUESTO POR SEA

CULO 55, "CUARTO" PARRAFO, DEL DECRETO LEGISLATIVO NP 1049, MODIFICADO

DIKCRETO ARSISLATIVO MN? 1106.-

lina.

Bá
a

(103

ai

ad

= COMPARECEN= ES
y Na y [
.A., CON REGISTRO. ÚNÍCO DE CONTRIBUYENTES-N* 20 96785044y CON

A
S
3
Ñ
S

DOMICILIO AV. “LUIS ALDANA: N* -320, SAN” BORJA, LIMA, DEBIDAMENAS y
PRESENTADA. OR SU [GERENTE GENERAL (mm. ELTON UBALDO RODRÍGUEZ (CORNEJO, y
DE NACIONALIDAR PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION: INGENIERO);
IDENTIFICADO” CO A cra DE IDENTIDAD N* 09150438, EACULrADON
SEGÚN PODERES IN RETOS EN EL ASIENTO N* CO0ÓS3 DE LA PARTIDA REGISTRAL ve
00259837 DEL REGÉXTRO DE PERSONAS| JURÍDICAS”DE LIMA, QUÉ SE INSERTA EN LAY
PRÉS NT. ESCRITURA

To efe Nas

h

3
3
3
Ñ

>

Ñ

S E pS S
'ÚBLICA, AQUIEN ADELANTE. SE DE DENOMINARÁ: PERUPETRO; A)-
4 o S
Sa y Y DE LA OTRA PARTE: y
; > ; e - 7
! 7 $ PITKIN PETROLEUM. PERU XXVIII S.A.C., (CON REGISTRO ÚNICO DE CONTRIBUYENTEx,
? : EA So y
NÚMERO RO538265471, CON” DOMICILIO—EN LA AV. RIVERA NAVARRETE NRO. 765%
a — o — e
, SÍ OFICINA“ 111,-SAN ISIDRO, LIMA, INSCRITA. EN EL ASTENTO A00001 DE LA PARTIgAN.
gn” Z

olegio de Notarios de Lena

y de Lar

7

REGISTRAL N* 12571999 DEL REGISTRO DE-—PERSONAS JURÍDICAS DE LIMA, E
y pu a

INSCRITA EN EL ASTENTQSA00001 DE LA-PARTIDA REGISTRAL N* 12604022 DEL LIBRO<

DE CONIRATISTAS DE OPERACIONES DEL REGISTRO. PÚBLICO DE HIDROCARBUROS

MNotarizs de

edo Notarí

!

i

vo ele
N

/
/
gio

l --  ¡* DEBIDAMENTE REPRESENTADA POR SU APODERADO SEÑOR CHRISTOPHER/ TREVOR JACKSON,
/ —— QUIEN MANIFIESTA. SER DE NACTONALEDAD AMERICANA, DE ESTADO CIVIL SOLTESO,

» Ñ pp AE by Ñ —

a ( Ne —

ÉS

ole

1%

(E
e
EMPRESARIO; ES CON CARNÉ be EXTRANJERÍA N* 000689524, AUTORIZADO

SEGÚN PODER INSCRITO EN EL ASIENTO A00001, DÉ/LA PARTIDA N* 12577991 DEL pl.
yn — e

REGISTRO DE PERSONAS Jo DE LIMA;
LOS OTORGANTES SON MAYORES DE EDAD, A QUIENES HE IDENTIFICADO CON EL Eb
—

a — Lo A
DOCUMENTO——DE A QUE EXHIBIERON, _PROCEDEN CON CAPACIDAD LEGAL, A

LTÉERTAD Y CONOCIMIENTO DEL ACTO QUE REALIZAN Y ME HAN HECHO, LLEGAR UNA
MINUTA FIRMADA Y AUTQRIZADA PARA QUE SU CONTENIDO e) ELEVE A ESCRÉTURA
PÚBLICA, LA MISMA QuE ARCHIVO EN EL MINUTARIO, CON EL NÚMERO “DE ORDEN N
CORRESPONDIEMÍS . DEJANDO EXPRESA CONSTANCIA DE HABER EFECTUADO LAS MÍNIMAS S
-ACCIONES DE CONTROL 'Y DEBIDA DÍLIGENCIA EN MATERIA DE PREVENCIÓN DEL LAVADO Y .
HS A Si o
DE ACTIVOS, ESPECIALMENTE VINCULADA ALA MINERÍA ILEGAL U OTRAS FORMAS DE :
CRIMEN ORGANIZADO,. RESPECTO A TOPAS “LAS PARTES” INTERVIMÍENTES EN LA _/ A
¡TRANSACCIÓN, ESPECIALMENTE CON RELACIÓN AL ORIGEN DE LOS FONDOS, BIENES U -
QUROS ACTIVOS INVOLUCRADO EN DICHA“ TRANSACCIÓN, “ASI CÓMO EN“LOS MEDIOS DE a
Za

ds e ETA
MINUTA: SEÑOR NOTARIO DOCTOR RICARDO-FERNANDINI' BARREDA:

PAGO; Y cuyo TENOR LITERAL ES-COMO SIGUE: -S=

! A usted extender en su registro de «escrituras públicas una donde y
( — —

1
conste el Acuerdo Ye Sustitución de Opligacionen, y Prórroga de Plazo dell DS

Segundo Períódo de la Lpse de Exploración en els Contrato de Licencia para o
la Exploración y-Explotación de _Hidrocarbdros en él Lote XXVIII, _el mismo —
que ha sido autorizado” mediantó Acuerdo de Directorio de PÁRUPETRO S.2> X

No046-2013 del 15 de abril de 2013, teniendo suficiente “mérito para su
suscripción de, confórmidad ¡con la Cláusula: 4.13 del referido Apnixato ge Á

Licencia, que celebran de una parte PERUPETRO S.A., con RUC N* 2019678504 ay ]
ÉS y

J

com, micgilio en Ay. Luis Aldana N% 320, San Borja, debidament o >
- representado por, el Sr. o Rodrígúez Cornejo, cti sioago con | y) Sl r
Documento Nabioñál ) de Identidad N* 09150438, en su condición de Gerenti 0)
Weneral (e), cuyo poder se encuentya insciito en el Asiento C00069 de ya A
Partida N* 00259837 del Registro-de Personas Jurídicas“dd Lima; y/ deta 2%
otra parte, PITKIN PETROLEUM PERÚ XXVITISS.A.C., lea RUC7NO, 20538265471) E,
con domicilio_en Av. Riveda Navarrete N* 765, Oficina 111, San Isidro, A
Lima, Perú, debidamente representado por— su Gerente General Christopher
PÉevor Jackson, identifica: con Carné de Axtrafjería No DOS Ds N
=ís, Á.cultado según poder POS en el Asientb A00901 dy 1a Partida 12700072
aéx, Registro de Personas Julídicals al Lima; en los términos y condiciones
- siguientes: ; = 4
cláusula Primera: Anteledentes .
Y —PERUPETRO S.A. cen adelante PERUPETRO y
Z _ ” a
7 LE? 1?» - 7 ON

A OS AS , pa l

y o / —
la Exployación y Explotación de Ridrocarburos en el Lote XXVIII, en
ÓN 0 = y
adelante, el Contrato, el mismo que conforme a
o . _ A E
Decreto Supremo N 043-2011- EM, —¡elevalla,_a Escritura Pública Y

suscrito1con fecha 23 de setiembre de 2011, ante el Notario Públicos

ley fue aprobado por

$ a S
a / 8 de Lima Ricardo Fernandini Barreda. = == y
> Í ce 7 ,

Sy y A / E
>! 3/7 Mediañite Carta NO 030-2013 de fecha l04 de marzo de. 2013, PITKIN
a 3 selicitó a RERUPETRO, la aplicación” del “aiápite 4.13 para lá,
x , - Ñ "OS
== SS 4 sustitución de plazos y “obligaciones, y unificación del ISegundo Y
? y - al MES
SS] ? Tercer A de 1al Fase de Exploración “deliicontrato, presentanúl el

$ NJ DE |

3 N
correspondiente sustento técnico.

E =$

> Del Informe TécRÍ co Legal N% GRST-0362-2013 de fecha 12 de sbril_asyy
AS
E concluye que de facuerdó a los aspectos técnicos, -/legales yi
/ X S

> a AAN S
contractuales revisados y analizados, se entuentra jústificada lar
7 S y

0)

nepio de Notarios de Lena

a

solicitud del Contratista; por lo que se

ñ $
, resomienda afpeptar lar
sustitución de obligaciones- É prórroga Wal Se

-gundo Periodo, producto
Ne A ¿ E
a Í de la ¡ficación del Segundo Y Nercer Período, de la fase des
S e - O a
cu Exploración del centrico de Licencia para la * Exploración yY
Lo! , . 3
Ñ e Explotación de Hidrocarburos en el Lóte XXVIII.
- po En SS
$ - El acápite 4.13 del Contrato establece e “En lcasos éxcepciomates, y
$ / EEN
Y e hagan inviable el cumplimiento de ls, obligaci nes y/o plazos eg,
? Eee y $
l e $ losWperiodos de

$
S >
Y (dé los peÑtodos del programa mínimo de trabajo podrán ser sustituidas
Za de y los Plazo) de los mismós_ prórrogados, siempre, que PERUPETRO amgpte y
> $ _ y| _Aprusbe solicitud del Contratista. En ningún _caso, LaS
$ sustitución mo ificará el compromiso ¡nicial en Unidades de Trabajo $
| ES $ á Expldratorio ara la fase.de exploración, disminuyendo obligaciones.” ys
N e Mediante Acuerdo de Directorio N% 046-2013, de fecha 15 de Abril de 3
S 3 2013, el Directorio ES PERUPETRO, aprobó el Acugrdo ad Sustitución de SS
XA X 3 Obligaciones y Prórroga del Segundo- Período de la' Fase de Exploración N -
| / y S ey Contrato” de Licencia para la Pxploración Y Explotación de $
| CS z vu rocarburos en el ¡Lote XXVITI/ al amparo. del” acápite 4.143 del E
| e $ Contrato, por lo que procede la suscripción del presfnte Ipomento. = <
| C ¿cláusula Segunda: Acuerdó de Sustitución Me “obligaciónes Y Prórroga de Ñ
| ” ¿Plazo del Segundo Pértodo de la_fase de Exploración ===22= = ÍS
dl N2.1. Las Partes acuerdan la sustit ión de dBligadiones y prortogar el A
> SÍ Plázo del Segundo "Período de la fase de exfloració , Com produfto eE
, yv Ss

la unificación del Segundó y Tercer Período, del €

ato de AO
E TAN LA

ax YN IIS (

Á

ok A A

S )
a A > ==
ON JSN - a
/ y NS
_ o A ñ ñ E Sa sx
para la Exploración. y Explotación de Hidrocarburos en el Lote XXVIHI.
s. Para efectos..de mantener el plazo de ES (7) años de la fase de y
“exploración, establecido en el acápite B.Ídel Contrato, lós Periodos a
quedan estricturados conforme. a lo Piguiente: l En -
3.2 La Yase de exploración se dividd en cuatro (4) pértodos;-£
3.2.1xUn Prímer Período con una duración de doce (12) Meses, y x
partir de la Fecha Efectiyá. =>: = ==E= ad
.2 Un Segundo a una d ración de veinticuatro, (24) ) Xx
contados a partir de la terminación; del plazo “señalado en el -
subacápite 3.2.1. = = y ) —
3.2.3 Un Tercer Período con UnA duración ¡de - veinticuatro g Meses >
A contados a partir de la 'terminación” del plazo señalal eñ el
a subacápite 3.2.2. 3= e
3.2.4 Un Cuarto Péricdo, HOR una duración de veinticuatro (24) Meses ) Ú :
a Montados a partir de la] terminación del plazo señálado en el = e
subacápite 3.2.3. ===* ll
2.2' Las partes acuerdan que producto a O del Segundo yy >
) ¿ — Tegcer. período de la fase de exploración, el Programa Mínimo de a

y

Ñ
_ Trabajo quedará estructurado Ée ta siguiente porera:
ñ e)

T 416.1 wrimero- |20 UTE o Evaluación Gá£G con la información
VOL E 8
=| == lexistente.. Geología de campó. Informe el
E Sm E
Vo Evaluación. y OS
— _ “E =
Ó 4.6.2 Segundo 190 UTE' o 4250 km de gradiometría /
y A 4 magnetometría y u udio G8G.
> 463.3 Tercer|70 UTÉ o Perforación de 1 pozo exploratorio
Ñ NA, al -
A y hasta, 1500 metros “o  50metros” en[”
[8 _ _[paxeozoico. DD :
24.6.4 Cuarto 70 PTE, o Perforación de 1 pozo exploratoria] ”
= > A fidsta 1500 metros o 50 metros en
— “Ll paleozoico. by
o = ] A
— ( MÍ A
3 " Para efectos de las ¡sueltas de árels, eY Contratista deberá—haber
- Ñ 7 1 ! En
“S realizado al_final del Tercer Período Ya suelta de poro menos el

veinte por ciento (20%),-al final del Cuarto Período la suelta de por

lo nenos el treinta por cierto (30%). Al final del Cuarto Período

a E = Mz
habrá totalizado la suelta de Por- lo. menos el cificuenta_ por ciento

a
' (50%) del Área, del Contrato

a x YA)
SERIE Ne 2889038.

o Mu , i o ,
SN PER An aplicación del segúndo párrafo del acápite. 4.13, se sufrime el

Anexo C-5,' sk Austituye los Anexos C-2 y C-4, y se mantiene el Anexo

UL pp

y > , ANEXO A Y,
Med S = SARTA FIANZA PARA El SEGUNDO PERÍODO DEL PROGRAMA MÍNIMO DE TRABAJO $
=i CARTA FIANZA N* ES
A :
/ y Señores Abal Xx al
( Sy PRUpETRO S:A. => AN
N 5 De nuestra Consideración: B La E
apor la presente, nosotros.... +Entidad del sistem Financiéro) 000 nos $
¿ constituimos en fiadores solidarios de PITÉIN PETROMEUM_PERY XXVIÍT S.A.C. ES
a DN en adelante llamado els Contratista, ante-PERUPETRO BA, en (adezante y
o $ llamada PERUPETRO, por el importe de quinientos sntenba mi Y 00/100:%
) 2 E Dólares (US$ 570,000.00) a fin de garantizar él fiel cumplimiento de. las .
NV 3 o ligaciones del Contratista bajo el programa mínimo, de trabajo dely
ESi segundo período de—la fase di exploración, Scontenidas sa la cláusula
ES SE ¡uarta el Contrato de Ligéncia para la Exploración y Mixplotación a.
5 E Hidrocarb balada el ea XXUITI A suderito” con PERYÉETRO A _
LN y A > ) $
BN - : X
Ss / S La- obligación e E epi (Entidad dél sistema financiero) ...... a bajq las;
( Y pesente fianza Re limita a pagar a PERUPETRO Ta suma de quinÍentes setenta *
r E mil y 00/100 Dólales (US$ 570,009.00) requerida en su soli itud-de pago. 3 :
! Wi RUN Ésta fiaríza, en solMtdaria, sin beneficio ad ¿excusión, irrévocable, y
/ $incondicional y de realización automática,” pagadera ala presentación q
q dentro del plazo de vigencía de la misma, de una cagta” notarial diria as
=/ / por PERUPETRO a ....1 (Entidad del eistema financiero) «. +. solicitando els
/ pagd de quinientos (setenta mil y 09/1900 DSlarks (US$ 570,000.00) 20
> SS X declarando que el Contratista no há cumplido con todo o parte de lal
Ñ obligación antes referida y acompañanig/a dicha Carta, “como único recaudo A

gio

LS - E
justificación, ¿Una copia certificada de la carta notarial dirigida por,

S

vn de Nótarios de Lena Colegio de Notarios de Lena Co
Sol

PERUPETRO al Contratista exigiéndole el cumplimiento de la obligación antes;
y % " $ refefida tificándole sy intención de hacer efectíval1a lksgnzar dishaS-

= carta mocerial ae exaurerho “al Contratista deberá- Jáber le1go entregada az

A DN égte por lo menos “veinte_ (90) Dias/ calendario antes Ne la fecha an 3

4 y PERUPETRO —presente Ja “reglamacióh de pago 'a/..: (Entidad del sistema
O £/nancisro) B00Do Lama S

E o ] ?
a E 17 Sp y
í 7 Nx / _
A E
> q , N :
A ÓN A AS e

2. La “presente fianza ' .expirará a más tardar el ..... a menos que con

anterioridad a esa fecha (Entidad del sistema financiero)... reciba una

carta de PERUPETRO liberando a .y.. (Entidad Áel sistema financiero) CD y
al Contratista de toda responsabilidad bajo la presente fianza, en “cuyo

/ caso la O fianza será cancelada en la fecha-de recepción de la

mencionada carta de PERUPETRO.

"

Y
3. Toda demora. por nuestra parte para" honrar la Presente a a favor de |
pS

ustedes, devengará un interés equivalente e la Taga activa en Moneda
> a
Extranjeía (TAMEX).de las Instituciones del Sistema” Financiero-Gu die publica] So

Ja Superintendencia. de Banca Y” Segufos aplicable —Jdurante el período de

retraso.o e tasa que la sustituya. eS intereses serán calculados a partir > Xx

de 14 fecha “de la recepción de la” carta “notarial dirigida por PERUPETRO a r

yá . “entidad del sistema financiero) ..
Ateritanente,

«(Entidad del sistema Financiero)”
En
===

CARTA FIANZA N*
Lima, =
Señores

PERUPETRO S.A.

-3 Ciidad. =
y, De nuestra consideración:
5, Por a presente, nosotros... (Entidad del sistema finaneiéro)./. nos - )
congtituimos en fiadores solidarios de PITKIN PETROLEUM/PERU XXÚIII “S7A.C.,
Y em, ade élante” llamado el jContgatista; ante PERURETRO 5.A., en adelante -
1 y-00/100 Dólares - y

(us$ 210,000.00) tn de garantizar el fiel cumplimiento de las"

llamada PERUPETRO, por el importe/de doscientos diez. m:

oblivaciónes del Tontíatista bajo" el. "programa mínimo de trabajo del -guarto _- MN
período de la-—fase de exploración, contenióas | en la cláusula cuarta del y) A
/_£ontrato delficencia para la “Exploración y Explotación de Hidrocarburos en Nx
el Lóte XXVIII, suscrito con ERRU o (en adelante L1amadó Contrato) -

“La obligación que asume > . (Entidad del sistema” Eiganciezo)”. LN. bajo la Y il —l
présente fianza se limita a Pagar. 3>—PERUPETRO la suha de hsacientos diez

sil y 0/100 Dólares (US$ 210, 000.00) zequerida en su solicítud de pago.== —

1. Esta fianza vi a ¿ñ peneticio de excusión, irrevocable, ES
En y de tealización automática; pagadera A la presentación >

dentro al plazo de vigencia de la misha, de ma Tarta notarial dirigida” ' Z
Sl] o (

>= —
== A
?

Dé > y —
z NN , e = a ,

ha

OS SERIEB N: 2889034 y
ES | 53384.
A

= N
% : ARA A A ni
PERUPETRO a .... (Entidad del “Sistema financiero)..z. solicitando el

Ss g $50 de doscientosudiez mil y 00/100 Dólares (US$ 210,000.00), ' declarando

ee

qué el Contratista no ha cumplido con tódo o-—parte de la obligación antes
S -

referida y “acompañando a dicha carta, como úhico Lecaudo y justificación,

Emo

ma. copia certificada de lalcárta notarial dirigida por PERUPETRO ad
= / . y / _ Y
Contratásta exigiéndole' el A de la obligación antes referida y3-

notificándole su intención, de hacer efectiva “la,

notarial de PERUPETÉO al Contratista deberá haber sido entregada aléste port

$

Legio de Motbrins de Lema

ES % SÍ
A enos veinte (20) Días calendario antes de la fecha en que PERUPETRO

iria Eo

"presente. la reclamación de pago a .... (Entidad del sistema financiero)... dE y
2 La préstnte fianza expirará a más tardar gl ..7.. a menos que EN
—

Bra

anterioridad a esa feóha ... (Entida E sistema financiero)... recibaxuna |
e IVA

. OT
carta de PERUPETRO liberando a ....(Entidád del sistena financiero)...

S

y q Ñ
« al. Contratista de táda responsabilidad bajo la presente fianza, en

Y

cuyo
- Ñ caso 1% presente fianza seíá cancelada en. la fechicde recepción Vas dad
a menclonada carta de UN PETRO. y

Lio de Noob de

va

Ton

rl)
3. Todá| demora pór nes Ya parte para honrar la presente fiánza a favor dex
LI > = == —

tedes, 'devengará _un intetés equivalentexa la Tasa Activa én Moneda

o de Notariof de.
p
ES

intendencia de Banca y Seguros aplicable durante eLpertodo de

a z
etraso o tada ale la sustituya. Los intereses -serán calculados a partir

e
3 y

de la fecha

le la recepción de/la carta notarial dirigida pop PERUPETRO
ml , —

$
>
Se
y
Xx
y

AS
, fianza; y dicha> caártaY —

f

1

jera/(TAMEX) de las Insfitucionesldel Sistema Financiero ds publica Y
Sl ES E A Ñ -

(Entidad
A A A
- DN Y
( financiero)” = ES
$) AN q V y UA
aa 8.2.5 ¡ En la-fecha de susctipción del Acuerdo de StituciófÍ de Obligaváones y
o = o ER a ; y
o S y Prórroga de Plazo del Segundo Weríodo de la fase, de exploración delW |
A y IS ñ Contrato-"de” Licencia para > la Exploración y Explofación de y
3 a S Y $
LE Mi E 2 Hidrocarburos en el Lote XXVIIT, el Contratista debetá- entregar as A
pS “nueva fianza o prorrogar la exístente por el nuevo plazo, establdcido *
$ - --- A Z Ñ
o $ para] el Segundo Perfodo de la £ask de exploración del ContYato, Yo
$ N £ , A ; S 7
e y conforme A “o-estáblecido en fr segundo párrafo del có 4.13 del y
pon Xd / E ES
S Contrato. = == N
A =. co E O AS o OS
. 2% Rige en todo lo demás, los térmiños y condiciones establecidós en el
3 ) 3
3 Nx, Contrato. = E == S
Jas A E 1á ; len EN
Y Las” Partes, en señal de Conformidad suscriben Y presénte docfmento En 3082
$ 26 ¿0 Abril A 3
Foriginales, a los Aezdías delaes de/dukio dél año /dos mil trece, a]
S y y ] _— Y.
FIRMADO- EOR PERUPETRO S.A. EL SÉÑOR_MILTON UBALDO RODpÍdÚz CorNEJO === —
/S a 7 a Y ON a O a s . :

AS DO

: Us
y) Eo e z S e
ES == ; - = y A > T z > 2
C , : Ny — UN
N o ESE o
FIRMADO POR PITKIN PETROLEUM PERU XXVIII S:A.C. EL SEÑOR CHRISTOPHER TREVÓR a | e
JACKSON =

SS LA MINUTA 1 EL DOCTOR : - TORGE ALBÉRTO OLIVERA ESTREMADOYRO;- ax? É
INSCRITO EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE E LIMA BAJO EL NÚMERO: y
1 >

6959.
ASCO SS
INSERTO NÚMERO UNO
>SUNARP. —
SUPERINTENDENCIA NACIONAL DE LOS REGISTROS PÚBLICOS. - S — SL
ZONA REGISTRAL EN IX. SEDE -LIMA.- OFICINA REGISTRAL TIMA. - No PARTIDA: = AS
0025983 y
> INSCRIPCIÓN DE debraoaoas ANÓNIMAS -_PERUPETRO $.Al- 0 Sir
amdrsro DE PERÉONAS JURIDICAS. - , Qs u A
RUBRO: NOMBRAMIENTO “DE MANDATARIOS . T c00069. NA
>euscia Y NOMBRAMIENTO DE GERÉNTE caana E LoS
POR SESION DE DIRECTORgO DE_FECHA 12. 11.2012 SE ACORDÓ: o L 0 2

e ACEPTAR LA RENUNCIA EN sn CARGO 'D “DR “OÉRENTE GENERAL AL SEÑOR JOSE
ANTONTO/COZ_EALDERON.
- VENCARGAR * SEN EL-—CARGO DE GERENTE GENERAL AL- SEÑOR “HrzrON UBALDO
RODRIGUEZ, CORNEJO, IDENTIFICADO CON DNI NO [07912297 = Lo e NS
EL ACTA ORBE. INSERTA-EN FOJAS 1450 A 1499 DEL LIBRO DECACTAS de Dz DIRECTORIO

"

-/ N“ 12, LEGALIZADO POR JOmRzO 1 DE LIMA 5R; RICARDO FERNANDINI ENS CON... >

FECHA 02. 01/2032, BAJO REGISTRO N% 69624, CONFORME CONSTA—EN =COPIA . o A
CERTIFICADA DEE 20.12. 2012 OTORGADA ROR NQTARIO DE LIMA DR. RICARDO ) ES
—AERNANDINI BARREDA. - 2. =-. da >
S ELTÍTULO FUE) PRESENTADO -EL 21/12/2012-—A LAS 10:18:49 AM HORAS; BAJO EL N* x>
2012- 011/52376 DEL TOMO ÁDIARIO 0492. PERECHOS! COBRADOS £/. 40.00 NUEVOS JAS
!) SOLES” SON RECIBO (8) nomero (5) "u990663635 d00d120- 34.- LIMA, 08 DE MARZO DE, 2”
D2013.- = y * ]
_ FIRMADO MIGUEL ANGEL DELGADO. VILLANUEVA) - REGISTRADOR PÚBLICO. - ZONA > o -
a No RRE SEDE_LIMA. = )
- >
A -

au - =

/ - l ]

=> 1
. >»
SERIEB w 12889035 : 53385 /
_ Y /
A ' X y a
N ] y o
o 5 zan > ZN
HA SUNARP
3 E A
: OS TON = o Ñ
“OFICINA REGISTRAL LIMA , Ñ o , Y NS EN
Se NES Na EN OR / J 7
e] ! xi
—2013-00495327 i
: EOS < ES
— E s . - NN
, A G
Y o nue J | ENTO| 3
IN ION DE cop 00259837 Ñ ' ESE a ¡
y EN : AN
EN qu an sio incorporado al Ti de Mando 10 sfienta(óy Ji
E y 5 > : k EME LY Ao uN 3
a y a 77. RODRIGUEZ CORNEJO MILTON UBALDO, (REE CERA :
o ] Ai X Fe O:
A $- : $
LS - É- Desechos ] 0 ee sl, des tt: nos E
Eo TOASS pere ri evos soles, — VOS
a E Recibo(s) ind LIMA, 28 de Mayo de 2013. Ñ 3
NS ID E q
y/ - | $
MEE $
AS 24
5 Y Ñ
TAL +
S <—.S y Si 7 TIRA
4 y =— z ¿ E E as A al e
A Nox Sl Y SN a.” ES Y
, y - : / Z -
NX =oN ==
INSERTO NÚMERO TRES

TRANSCRIPCIÓN 4 3 ¡a

=Pengo en su conocimiento que en la Sesión No. 09-2013, Lealizada el día 15

de Abril del 2013,-el Directorio adoptó-el Acuerdo siguienter

Ss
ACUERDO. DE-DIRECTORIQO No. 046-2013)

San Borja, 15 de AbFÍ] del 2013=

Visto el Memorando No. 'SYPC-940-2013,' de 12 de Abril del 2013 ¡mediante el

cual se somete a consideración del Directorio, la solicitud de aprobación TN

ñ E . — .
del Acuerdo de Sustitución-de Obligaciones y Prórroga del Segundo Período. -

> Ñ
> de la Fase de Exploración, en el €antrato de Licencia para la Explotación y
> ..

i S a a
Explotación de “Hidrocarburos en el Lote KEVIIIZ Y = =
- Considerando: =

Que, mediante Decreto sípremo No. 1043-2011-ÉM, ae)27 de Julio del 2011, se
N aprobó er Contrato de Licencia para la “Exploración y Explotación /de >

pa . e
— O e
Hiarocarbytos .en él Lote XXVIII, el e que fue-suscríto entre PERUPETRO Í

» 4 =

Ca;

S.A. y PITEEN PETROLEUM PERU EE S. -
Que, con CaBta No. 036-2013, de 04 de Marzo del 2013, PITKIN PETROLEUM PERU
XVIII S.A,C. solicitó al-PERUPETRO S.A,, la aplicación de lo estipulado en
el acápité-4. 13 del citado Contrato, para la 'sustitución de obligáciones Y

prórroga de plazos” producto de la unificación del Segundo y Tercer

Períodos de la —jase de Exploráción de—- dicho Contrate” lara lo” eual, — /

presentan “el. correspondiente. sustento técnico; : ===p=—
ee: el referido A A Licencia para la Exploración
Cy
éxcepcionales, que hagan —Anviable el'cumplimiento-de las obligacionss, y/o
plazos. de tos períodos de los píogramas mínimos de trabajo estibuladdsen

AS
bitíd del CContyatista

los “acápites” 4.6 y 3.2 respectivamente, y a soli
modiante la presentación de un informe de susteñto; las obligaciones de los
pericos del prográma mínimo de trabajo podrán séf.. sustituidas y los plazos
de los mismos prorrogados, siempre que PERUPÉTRO acepte y apruebe laN mM

¡ ,
solicitud del. Contratista. En ningún caso, la sustitución modificará el
. / '

1

compromiso | inicial eh Unidades de Trabajo Exploratorio pará la tas de BS

exploración, dismi: yehdo obligaciones."; =

. Que, en el Informe/Técnico - Legal GFST-0362-2013, de 12 de Abril del 2013,

de, concluye señalóído que de acuerdo A/los aspectos técnicos, legales, y

—“fóntractuales revisados y analizados, se excuentra. justificada la: solici: ue a

del Contratista, por loque se recomienda -aceptar la sustitución de

" obligaciones y prórroga del Segundo Periodo, Producto de la u ficación del_r
y Segundo! y o Períodos de la faso,de exploración deiprogíana Mínimo de

ON e ) vo —

Explotación de Hidrocarburos en él Lote XXVIII, establece que: "En casos 7

a / J

seña w 2889036 E 53388

7 |

SS ION —
jo, del Contrato de Iicencia para la E

a (
xploración y Explotación de

Silirocarburos en el Lote XXVIII; ¿

De conformidad con el Articulh 440 del Estatuto social de PERUPETRO S.A.;
- >
El Dibectório, por unanimidad; =

o S ACORDÓ: =k -
a . y ON n E AS
7 | eQcl Aprobar el Acuerdo de Sustitución de bligaciones y Prórroga de Plazóy
- Xy $ - E a > _ y
| YS del Segundo Período dé la Padode Exploración, en el/Contri to/de Licencias
= SR / — a
do a Exploradión y Explotación de ROO en el Lote XXVEI, yoo
SS] texto se adjunta” al ¡óresenté Acúerdo y orga parte integrante-del “mismo. $ -
o py $ 2. GS
- / 73 Dicho Afuerdo será Pnperito entre .-PERUPETRO S.A. y PITKIN. PETROLEUM PERU X
- ES : Jl S
a XXVIIT/ S.A:C. = a 3
y y , SS
A $ an Encargar a Ja Administración el cumplimiento 421 presehte AE y
54 Exonerar a Hesente_Acuerdo del trámite- e lectura y aprobació: $
S so > Xx
/ y Acta. Lo ¡que franscribo/a usted para su conddimiento ¡Y demás fines. = Í
DS / ! — y Ñ
AS sán Borja, 15 de Abril del 2013 = $
/ ys ÉS %
¿ CONGLO SI óm mudo e
a > ATTE > ]
a 5 «y HABIENDO EEÍDO LOS -OTORGANTES TODO EL INSTRUMENTO, , SE| RATIFICARONN
pa - IA N 3
E ECLARANDO mapa CoNeRbIwraDo CON LA MINUTA cuío (TExTO CORRE INSER' AS
E . A a
El ENDO SIDO” ADVERTIDOS PE LOS EFECTOS LEGALES DEL MISMO,” FIRMÁNDO[O; DÉ SE
/ E DOY FE.- ESTE INSTRUMENTO) SE EXTIENDE-EN FOJAS DE SERIE B 12089033
= E B NY 2889036 VTA. - TESTADO( 22.- Júllo: NO VALE.-ENTRELINEAS: 2902 porta VAÉ
2 N5 A e E
¡ ' a Fi ea = S
- F EN DN
Da ¿ ñ Z. Ya
= ll = y
a Nod
y S UNS =
S En E
a y N S BE
Ss y 7 N = 17 4
AN a > Ni, s)
L 4 a 7 $
C > Y - a S
A ( A 2 x -
Á / Y op o j
. S : eo xa Ss > CO 37
5 NT INP
í x - o x a SN
y ll ya La y A
— $ í / Y 4 [p. PERUPETRO sa, - SS]
IS A ES
Se 21 HZ y
( S A A ay = OS
SN : 7773 a
a 8 m qe AN A -
, / 3 K MILTON UBALDO RODRÍGUEZ CORNEJ 7 q
IR a : 9) — 3
EU > = FIRME EL: . Jo y) 3
== YO . ( a ZÉ ? Y : NN
] PEN A Z ( ]
e Po e _ ] e
e US A C a = / a Y
0 yo / y / tf * a
[ 4 A ) Y ) aa EA
? ee = o
=
A o ) — 2
MOS] CA pra UN EN
E o > o Y )
pa > j y 1 2] Sa 4 o
y — O
E > T=lon Y A —
O a A o
SS Y S — E -
N > y - :
x o A —
_ Ll . Pra sE pa S.A.C. o
a al oy
N 2 CHRISTOPHER TREVOR JACKSON” a )
s ' FIRME EL: eazlon, 13 Al
rn d eS
/ E ) _
2 = A /
a ó 2 é á a XX
( corra e PROCESO DE FIRMAS.EL: DIA VEINTISEIS DE JULIO DEL AÑO DOS MIL FREGEZ /
> a o =D SS - Ti
> Po” ' — E
Ñ AS N y )
== S ll No AN xa Z
=— ? > — P A A
Oe > Í as
ca yn Y ERNANDINT BARREDA a
( PAN 7 NOTARIO DE LIMA * s
/ A s A de , E 7
d = TL > z /
== S ES O o
) ul NX — IS ( 7
e e OS Z A íN
Es copia Fotostática de la gg Pública cn ae a — e a y =
an iaa one id dep ES
N e cada p sente TESTIMONIO de acuerd:. > LS
— a Ley el que rubrico en Gáda una de aus. hojas, seo, / ES
: signo y firmo. 013 . ] —/
SÍ - En Lima, S - >
A Ab e
A , — SN andáni Barredé á V y
tó de Lime: se . ¡
rn ! o =_ K
- e NS OZ ) ñ
a a í y) o VE C Ñ ya
xo + Z pa
Do Y í / UN No
y) Ñ y ue a e —
— q — =N
> S y E Y
N— L- y
a A dl —
/ A 4 uy is a o E _
2» 5 TR
Ab1932
SUNARP

SUPERINTENDENCIA NACIONAL
DE LOS REGISTROS PUBLICOS

ZONA REGISTRAL N” IX. SEDE LIMA
OFICINA REGISTRAL LIMA

TITULO N*

Fecha de Presentación

2013-00710346
31/07/2013

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N* ASIENTO
MÓDIFICATORIA DE CONTRATOS 12750062 A00002

Se informa que han sido incorporados al Indice de Mandatarios la(s) siguiente(s)
persona(s):

Derechos pagados : S/.1,480.00 nuevos soles, derechos cobrados : S/.1,480.00
nuevos soles y Derechos por devolver : S/.0.00 nuevos soles.
Recibo(s) Número(s) 00021634-35 00023234-35. LIMA, 15 de Agosto de 2013.

JJ

AÑNEL ANGEL DELAADO.

a Registral N2 IX - Sede Lima

CERTIÍFICO: Que es fotocepia del Cri gi
Inscripción devuelta por Registros Públicos

Lima, 1 5 AGO. 2013

Mesa de Partes

andini Barreda
ario de Lima

OS
RESTOS TUNIS

Zona Registral Ne IX- Sede Lima
| Sub Gerencia de Diario y
SUNARP ZONA REGISTRAL N' IX. SEDE

. OFICINA REGISTRAL
APIO | N? Partida: 12750062

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE XXVII!

REGISTRO DE PERSONAS JURIDICAS
RUBRO : CONSTITUCION
A00002

MODIFICACIÓN DE CONTRATO:

Por ESCRITURA PÚBLICA del 22/07/2013 otorgada ante FERNANDINI

BARREDA, RICARDO en la ciudad de LIMA comparecen: .

+ PERUPETRO S.A. debidamente representado por Milton Ubaldo Rodríguez
Cornejo en calidad de Gerente General (as. C-00069 de la partida 00259837 del
del Registro de Personas Jurídicas de la Z.R. N? IX - Sede Lima)

+ PITKIN PETROLEUM PERU XXVII S.A.C. debidamente representado por su
Apoderado Christopher Trevor Jackson (as. A-00001 de la partida 12577991 del
del Registro de Personas Jurídicas de la Z.R. N” IX - Sede Lima)

para modificar el CONTRATO DE LICENCIA PARA LA EXPLORACION Y

EXPLOTACION DE HIDROCARBUROS DEL LOTE XXVIII en el sentido de que

acuerdan la sustitución de obligaciones y prorrogar el plazo del segundo y tercer

periodo del contrato de licencia. Para efectos de mantener el plazo de siete años de la
fase de exploración, establecido en el acápite 3.1 del contrato, los periodos quedan
reestructurados conforme al cuadro que consta en el titulo que se archiva. El título
fue presentado el 31/07/2013 a las 04:04:40 PM horas, bajo el N* 2013-00710346 del
Tomo Diario 0492. Derechos cobrados S/.1,480.00 nuevos soles con Recibo(s)
Número(s) 00021634-35 00023234-35.-LIMA, 15 de Agosto de 2013.

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N”. 124-97-SUNARP

